 1   MICHAEL R. MUSHKIN, ESQ.
     Nevada State Bar No. 2421
 2
     L. JOE COPPEDGE, ESQ.
 3   Nevada State Bar No. 4954
     MUSHKIN CICA COPPEDGE
 4   4495 S. Pecos Road
 5   Las Vegas, Nevada 89121
     702-454-3333 Telephone
 6   702-386-4979 Fax
     michael@mccnvlaw.com
 7   jcoppedge@mccnvlaw.com
 8
     Attorneys for Plaintiff
 9   Steven Michael
10                              UNITED STATES DISTRICT COURT
11
                                     CLARK COUNTY, NEVADA
12
     STEVEN MICHAEL, an individual;
13                                                     Case No.: 2:18-cv-000465-APG-VCF
14          Plaintiff,

15          vs.
16
     STATE FARM FIRE AND CASUALTY
17   COMPANY; DOE DEFENDANTS 1-10; ROE
     DEFENDANTS 11-20;
18
            Defendants.
19
20                        STIPULATION AND ORDER TO EXTEND DEADLINE
21                               FOR PLAINTIFFS’ RESPONSE TO
                         DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
22
23          COMES NOW, Plaintiff Steven Michael, by and through his attorney and L. Joe

24   Coppedge, of the law firm Mushkin Cica Coppedge, and Defendant State Farm Fire and

25   Casualty Company, by and through its attorneys Martin J. Kravitz and Wade Van Sickle, of the

26   law firm Kravitz, Schnitzer & Johnson, Chtd., hereby stipulate and agree to extend the deadline

27   for Plaintiff to respond to Defendant’s Motion to Motion for Summary Judgment in order to

28   provide Plaintiff with adequate time to respond. The need for the brief extension is precipitated



                                                Page 1 of 2
 1   by a temporary medical issue involving plaintiff’s counsel.
 2          IT IS HEREBY STIPULATED that the deadline for Plaintiff to respond to Defendant’s
 3   Motion for Summary Judgment, currently due on October 3, 2018, shall be extended by a period
 4   of nine (9) days, making the new deadline on or before October 12, 2018.
 5          IT IS SO STIPULATED.
 6
      Dated this 2nd day of October 2018.           Dated this 2nd day of October 2018.
 7
 8    MUSHKIN CICA COPPEDGE                         KRAVITZ, SCHNITZER & JOHNSON, CHTD.

 9
      /s/L. Joe Coppedge                            /s/Wade Van Sickle
10
      MICHAEL R. MUSHKIN, ESQ.                      MARTIN J. KRAVITZ, ESQ
11    Nevada Bar No. 2421                           Nevada Bar No. 83
      L. JOE COPPEDGE, ESQ.                         WADE VAN SICKLE, ESQ.
12    Nevada Bar No. 4954                           Nevada Bar No. 13604
13    4495 S. Pecos Road                            8985 S. Eastern Ave., Suite 200
      Las Vegas, NV 89121                           Las Vegas, NV 89123
14    Telephone: 702-454-3333                       Telephone: 702-362-6666
      Facsimile: 702-386-4979                       Facsimile: 702-362-2203
15    michael@mccnvlaw.com                          mkravitz@ksjattorneys.com
16    jcoppedge@mccnvlaw.com                        wvansickle@ksjattorneys.com
      Attorneys for Plaintiff                       Attorneys for Defendant
17
18
19          IT IS SO ORDERED.

20          Dated:this
            Dated  October
                       ____ 2,
                            day2018.
                                 of October, 2018

21
                                                  ___________________________________
22                                                U.S. DISTRICT COURT JUDGE
23
24
25
26
27
28


                                                Page 2 of 2
